     Case: 1:20-cr-00290 Document #: 1 Filed: 06/10/20 Page 1 of 2 PageID #:1

                                                                       /prLED
                          UNITED STATES DISTRICT COURT                           II I I'
                          NoRTHERN DISTRICT or               rllmots             'lutt'    0 ?020
                                EASTERN DIVISION

UNITED STATES OF AMERICA                                              ',EH'*?U.8.%B'EEHEB0h,

   .v.
                                                     NO
                                                               SOCR
                                                     Violation: Title 18, United States
                                                                                              290
ELIJAH TURNER                                        code, section e22(d!) JUDGE DURKIN

                                                                             ilagistrate Judge Jantz
         The SPECIAL JANUARY 2019 GRAND JURY charges:

         On or about Aprit 76, 2020, at Chicago, in the Northern District of Il1inois,

Eastern Division,

                                     ET,IJAH TURNER,

defendant herein, knowing         that he hqd previously been convicted of a                   crime

punishable by a term of imprisonment exceeding one year, did knowingly possess, in

and affecting interstate and foreign commerce, a fi.rearm, namely, a loaded Taurus

model PT 2417 PRO DS .45-caliber pistol bearing serial number NDM27975, which

firearm had traveled       in   interstate and foreign commerce prior to defendant's

possession of the firearm;

         In violation of Title 18, United States   Cod.e,   Section g22(g)(L).
     Case: 1:20-cr-00290 Document #: 1 Filed: 06/10/20 Page 2 of 2 PageID #:2




                             FORFEITURE ALLEGATION

      The SPECIAT JANUARY 2019 GRAND JURY further alleses:

      1.      Upon conviction of an offense in violation of Title 18, United States Code,

Section 922(S), as set forth in this Indictment, defendant shall forfeit to the United

States of America any firearm and ammunition involved in and used in the offense,

as provided   in Titte   18, United States Code, Section 924(d)(1) and   Title 28, United.

States Code, Section 2467(c).

      2.      The property to be forfeited includes, but is not limited to, a Taurus

model PT 2A7 PRO DS .45-caliber pistol bearing serial number NDM27975, and

associated ammunition.


                                                A TRUE BILL:



                                                FOREPERSON



UNITED STATES ATTORNEY
